Tilghman, C. J.
afterwards on the 28th March 1807, declared, that the court had modified the rule complained of, so far as to supersede the necessity of the certificate of counsel, previous to the defendant’s obtaining a rule for a special jury. The court *362necessarily possessed the incidental power of establishing rules for the regulation of its practice, independently of the act of 25th September 1786. There was no occasion of deciding here, how far the rule was compatible with the constitution.